Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-9-2008

Facenda v. NFL Films Inc
Precedential or Non-Precedential: Precedential

Docket No. 07-3269




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Facenda v. NFL Films Inc" (2008). 2008 Decisions. Paper 449.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/449


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                     No. 07-3269


           JOHN FACENDA, JR., Executor
            of The Estate of John Facenda

                           v.

  N.F.L. FILMS, INC.; THE NATIONAL FOOTBALL
                     LEAGUE;
             N.F.L. PROPERTIES, LLC,

                                       Appellants




      Appeal from the United States District Court
        for the Eastern District of Pennsylvania
         (D.C. Civil Action No. 06-cv-03128)
       Magistrate Judge: Honorable Jacob P. Hart


                 Argued June 6, 2008

Before: AMBRO, CHAGARES and COWEN, Circuit Judges
             (Opinion filed: September 9, 2008)

Bruce P. Keller, Esquire (Argued)
S. Zev Parnass, Esquire
Debevoise & Plimpton
919 Third Avenue
New York, NY 10022-0000

Robert N. Spinelli, Esquire
Catherine N. Jasons, Esquire
Kelley Jasons McGowan Spinelli & Hanna
50 South 16th Street
Two Liberty Place, Suite 1900
Philadelphia, PA 19102-0000

      Counsel for Appellants


Tracy P. Hunt, Esquire
110 North State Street
P.O. Box 99
Newtown, PA 18940-0000

Paul L. Lauricella, Esquire (Argued)
The Beasley Firm
1125 Walnut Street
Philadelphia, PA 19107-0000

      Counsel for Appellee



                               2
                 OPINION OF THE COURT


                      Table of Contents

I.     Facts . . . . . . . . . . . . . . . . . . . . . . . . .    .5
II.    Procedural History. . . . . . . . . . . . . . . . . .      .8
III.   Jurisdiction . . . . . . . . . . . . . . . . . . . . . .   .8
VI.    Standard of Review. . . . . . . . . . . . . . . . . .      .9
V.     False Endorsement Under the Lanham Act. . . . . .          11
       A.     The Legal Standard for Likelihood of
              Confusion in False Endorsement Claim
              Brought Under § 43(a) of the Lanham Act. .          13
              1.      First Amendment Limits on the
                      Lanham Act. . . . . . . . . . . . . .       14
              2.      Tailoring the Lapp Factors to False
                      Endorsement Claims. . . . . . . . . .       22
              3.      Distinguishing Between Subsections
                      of Section 43(a)(1). . . . . . . . . . .    28
       B.     Application to the Estate’s Claim. . . . . . .      33
              1.      The Standard Release Contract.. . . .       34
              2.      Genuine Issues of Material
                      Fact Remain. . . . . . . . . . . . . .      35
VI.    Unauthorized Use of Name or Likeness Under
       Pennsylvania Law. . . . . . . . . . . . . . . . . . .      40
       A.     The NFL’s Copyright in the Sound Clips. . .         42
       B.     Express Preemption. . . . . . . . . . . . . .       43
              1.      Equivalent to an Exclusive Right?. . .      44
              2.      Copyrightable Subject Matter?. . . . .      46

                                3
       C.    Conflict Preemption. . . . . . . . . . . . . . 47
VII.   Conclusion. . . . . . . . . . . . . . . . . . . . . . 59

AMBRO, Circuit Judge

        John Facenda, a Philadelphia broadcasting legend,
provided his voice to many productions of NFL Films, Inc.
before his death in 1984. These well-known productions
recounted tales of the National Football League with filmed
highlights, background music, and Facenda’s commanding
narration. More than two decades after Facenda’s death, NFL
Films used small portions of his voice-over work in a cable-
television production about the football video game “Madden
NFL 06.” That production, entitled “The Making of Madden
NFL 06,” sparked this controversy.

        Facenda’s Estate (“the Estate”) sued NFL Films, the
National Football League, and NFL Properties (which we refer
to collectively, where appropriate, as “the NFL”) in the United
States District Court for the Eastern District of Pennsylvania.
The Estate claims that the program’s use of Facenda’s voice
falsely suggested that Facenda endorsed the video game,
violating the federal Lanham Act, which deals with trademarks
and related theories of intellectual property. The Estate also
claims that the program was an unauthorized use of Facenda’s
name or likeness in violation of Pennsylvania’s “right of
publicity” statute. In its defense the NFL argued, among other
things, that its copyrights in the original NFL Films productions


                               4
that Facenda narrated gave it the exclusive right to use portions
of those productions’ soundtracks as it saw fit, including in the
television piece at issue.

       We must resolve this clash between parties claiming
different types of intellectual property. Although we agree with
much of the Court’s trademark analysis, for the reasons that
follow we vacate the Court’s grant of summary judgment for the
Estate and remand for trial on the Lanham Act claim. We
affirm, however, the District Court’s grant of summary
judgment to the Estate on the Pennsylvania right-of-publicity
claim.

                            I. Facts

       Facenda won national acclaim for his NFL Films work.
His Estate credits that fame to the special qualities of his voice.
In various depositions, several representatives for NFL Films
described Facenda’s deep baritone voice as “distinctive,”
“recognizable,” “legendary,” and as known by many football
fans as “the Voice of God.” As recently as 1999, NFL Films
released works branded as featuring “the Legendary Voice of
John Facenda.”

       For decades, Facenda worked on a session-by-session
basis under an oral agreement, receiving a per-program fee. But
shortly before he died from cancer in 1984, Facenda signed a
“standard release” contract stating that NFL Films enjoys “the

                                5
unequivocal rights to use the audio and visual film sequences
recorded of me, or any part of them . . . in perpetuity and by
whatever media or manner NFL Films . . . sees fit, provided,
however, such use does not constitute an endorsement of any
product or service.”

        In 2005, NFL Films produced “The Making of Madden
NFL 06” about the soon-to-be released annual update of the
video game that simulates NFL games. This production is 22
minutes long and was shown on the NFL Network eight times
in a three-day span leading up to the release of the video game
to retail stores. It featured interviews with NFL players, the
game’s producers, and others. It also included several
sequences comparing the video game’s virtual environment with
the actual NFL environment, extolling the realism of everything
from the stadiums to the game play. The end of the program
featured a countdown to the video game’s release.

        The District Court1 found that not a single critical
observation was made in this video regarding Madden NFL 06;
all the commentary was positive. Other media, outside of the
NFL Network, also covered the release of the game and
addressed similar topics (albeit with the inclusion of the
occasional criticism or recitation of the game's perceived faults).


   1
    With the consent of the parties, Magistrate Judge Jacob P.
Hart exercised jurisdiction as the District Court in this case
pursuant to 28 U.S.C. § 636(c).

                                6
       The program used sound recordings, taken from earlier
NFL Films’ productions, of three sentences read by Facenda: (1)
“Pro Football, the game for the ear and the eye,” (2) “This sport
is more than spectacle, it is a game for all seasons,” and (3) “X’s
and O’s on the blackboard are translated into aggression on the
field.” These excerpts from his NFL Films work total 13
seconds of the program. In its opening brief to our Court, the
NFL admits that these excerpts were chosen “to underscore the
degree to which the video game authentically recreates the NFL
experience.”

        The producers of the program used the excerpts in a
slightly altered form. The sound waves in the original recording
of Facenda’s voice were digitally filtered to sound more like the
synthesized speech one might hear from a computer. (NFL
Films President Steve Sabol described the results of this
aesthetic choice by the show’s producers as “awful.”)

        The NFL has an agreement with EA Sports, the makers
of Madden NFL 06, which provides the NFL with royalty
revenue in return for the use of the NFL’s intellectual property.
Various e-mail messages in the record suggest that NFL Films
sought to create the television program as a promotion for
Madden NFL 06, describing it as the “Madden Promo” or as
“the Advertisements” in actors’ release forms. But in their
depositions, many NFL Films executives testified that the
program was a documentary and denied that it was a commercial
or that it was motivated by promotional considerations.

                                7
                    II. Procedural History

       Facenda’s Estate initially sued the NFL for false
endorsement under § 43(a) of the Lanham Act, 15 U.S.C.
§ 1125(a), and for unauthorized use of name or likeness (known
as the “right of publicity”) under 42 Pa. Cons. Stat. Ann.
§ 8316. 2 The District Court split the case into a liability phase
and a damages phase. After discovery in the liability phase, the
parties cross-moved for summary judgment and agreed at a
hearing that the District Court could resolve the liability issues
on the evidence already before it. The District Court granted the
Estate’s motion for summary judgment on both the false-
endorsement claim and the right-of-publicity claim. Facenda v.
NFL Films, Inc., 488 F. Supp. 2d 491, 514 (E.D. Pa. 2007).

                       III. Jurisdiction

       The District Court had jurisdiction under 15 U.S.C.
§ 1121 because of the Estate’s Lanham Act claims. It exercised


   2
     The Estate’s complaint also included a claim for invasion
of privacy under Pennsylvania common law. The Estate
effectively abandoned this claim at the summary judgment stage,
possibly because, as the District Court stated, Pennsylvania’s
right-of-publicity statute subsumed the common-law tort of
invasion of privacy. The District Court entered summary
judgment for the NFL on this claim and the Estate did not
appeal.

                                8
supplemental jurisdiction over the state-law claims under 28
U.S.C. § 1367.

        Because our Court has not yet issued an opinion
interpreting the Lanham Act in the context of a
false-endorsement claim, and because the District Court
perceived a conflict between our caselaw (on the general
interpretation of § 43(a)(1)(A) of the Lanham Act) and a single
district-court case from the Eastern District of Pennsylvania
(which dealt with the specific issue of false endorsement), the
District Court certified the issue for interlocutory appeal.
Facenda v. NFL Films, Inc., No. 06-3128, 2007 WL 1575409,
at *2–3 (E.D. Pa. May 24, 2007). It also certified whether
copyright law preempts the Estate’s state-law right-of-publicity
claim because the caselaw (across all federal courts of appeals)
does not reflect a “consistent line of reasoning.” Id. at *3. We
granted the petition for interlocutory appeal and have
jurisdiction under 28 U.S.C. § 1292(b).

                   IV. Standard of Review

       We review the District Court's legal conclusions de novo,
reading all facts in the light most favorable to the party that did
not move for summary judgment—the Estate. Lucent Info.
Mgmt., Inc. v. Lucent Techs., Inc., 186 F.3d 311, 315 (3d Cir.
1999). The Estate argues that we review the District Court’s
“factual findings” under a “clearly erroneous” standard. But, to
support this proposition, the Estate cites a case reviewing a

                                9
preliminary injunction.        Sandoz Pharms. Corp. v.
Richardson-Vicks, Inc., 902 F.2d 222, 226 (3d Cir. 1990). We
recently explained the important distinction between the
standards of review for a preliminary injunction and summary
judgment. Doeblers’ Pa. Hybrids, Inc. v. Doebler, 442 F.3d
812, 820 (3d Cir. 2006).

       “Failure to strictly observe the principles governing
summary judgment becomes particularly significant in a
trademark or tradename action, where summary judgments are
the exception.” Country Floors, Inc. v. P'ship Composed of
Gepner & Ford, 930 F.2d 1056, 1062-63 (3d Cir. 1991). On a
summary judgment motion, the District Court must not find
facts. See Doeblers’, 442 F.3d at 820 (“A District Court should
not weigh the evidence and determine the truth itself, but should
instead determine whether there is a genuine issue for trial.”).
Rather, it should identify undisputed facts and resolve the
remaining disputed facts in favor of the non-movant. For
example, “[c]redibility determinations that underlie findings of
fact are appropriate to a bench verdict,” but “[t]hey are
inappropriate to the legal conclusions necessary to a ruling on
summary judgment.” Country Floors, 930 F.2d at 1062. When
considering the District Court’s grant of summary judgment to
the Estate on a particular claim, “the sole question before [our]
Court is whether plaintiff met its burden of demonstrating that
it was entitled to judgment as a matter of law.” Doeblers’, 442
F.3d at 820.



                               10
      V. False Endorsement Under the Lanham Act

        The Estate alleges that the use of sound samples of
Facenda’s voice in “The Making of Madden NFL 06” falsely
implied that the Estate had agreed to endorse the video game
that is the production’s subject. This false endorsement, they
argue, violates § 43(a)(1)(A) of the Lanham Act. This provision
reads as follows:

              (1) Any person who, on or in
              connection with any goods or
              services, or any container for
              goods, uses in commerce any word,
              term, name, symbol, or device, or
              any combination thereof, or any
              false designation of origin, false or
              misleading description of fact, or
              false or misleading representation
              of fact, which—

                     (A) is likely to cause
                     confusion, or to
                     cause mistake, or to
                     deceive as to the
                     a f f i l i a t i o n ,
                     connection, or
                     association of such
                     person with another

                               11
                     person, or as to the
                     origin, sponsorship,
                     or approval of his or
                     her goods, services,
                     or commercial
                     activities by another
                     person . . .

              shall be liable in a civil action by
              any person who believes that he or
              she is or is likely to be damaged by
              such act.

15 U.S.C. § 1125(a)(1).3 To prove a violation of § 43(a)(1)(A)
in a false endorsement case, a plaintiff must show that: (1) its
mark is legally protectable; (2) it owns the mark; and (3) the
defendant’s use of the mark to identify its goods or services is
likely to create confusion concerning the plaintiff’s sponsorship


  3
    The phrase “another person” in § 43(a)(1)(A) indicates that
“Congress selected language broad enough to encompass a
claim by a deceased celebrity’s [e]state or by any celebrity’s
assignee.” Cairns v. Franklin Mint Co., 24 F. Supp. 2d 1013,
1032 (C.D. Cal. 1998) (explaining that Princess Diana’s estate
had stated a cognizable claim for false endorsement under
§ 43(a)(1)(A) against a manufacturer of jewelry,
commemorative plates, sculptures, and dolls featuring the
Princess’s likeness).

                               12
or approval of those goods or services. See Commerce Nat’l
Ins. Servs., Inc. v. Commerce Ins. Agency, Inc., 214 F.3d 432,
437 (3d Cir. 2000) (listing the three prongs of a § 43(a) claim).

        The NFL does not deny that courts broadly interpret the
terms “name, symbol, or device” in § 43(a)(1) to include other
indicia of identity, such as a person’s voice. See Waits v. Frito-
Lay, Inc., 978 F.2d 1093, 1106–07 (9th Cir. 1992) (holding that
§ 43(a) claims based on voice are cognizable). Nor does the
NFL deny that Facenda’s voice is distinctive and generally
protectable as an unregistered mark. Thus, the Estate has
satisfied the first prong of a § 43(a) claim. The NFL also
declines to contest the second prong—that the mark is owned by
the Estate.

        Our case thus focuses on the third prong: whether the
NFL’s use of Facenda’s voice was “likely to cause confusion”
among consumers by suggesting that Facenda’s Estate has an
“affiliation, connection, or association” with EA Sports’s video
game implying that the Estate “sponsor[s]” or “approve[s] of”
that product. 15 U.S.C. § 1125(a)(1)(A).

A. The Legal Standard for Likelihood of Confusion in False
Endorsement Claims Brought Under § 43(a) of the Lanham
Act

      The NFL contends that the District Court applied the
wrong legal standard under § 43(a)(1) to the Estate’s false-

                               13
endorsement claim. It also argues that our Constitution’s First
Amendment right to free speech prohibited application of the
Lanham Act to its television production in this case. Because
the NFL’s First Amendment defense presents a threshold issue
that would affect how we apply trademark law in this case, we
address that argument first. Ultimately rejecting the First
Amendment defense, we outline the multi-factor test courts use
to evaluate the likelihood of consumer confusion when faced
with a false-endorsement claim under § 43(a)(1)(A). Finally, we
respond to the NFL’s various disagreements with the District
Court’s analysis. The NFL’s primary argument is that the legal
standards under § 43(a)(1)(A) and § 43(a)(1)(B) 4 do not differ
from each other, which implies that the Estate was required to
bring evidence of actual confusion to prove a likelihood of
confusion. We reject that argument and thus adopt a trademark
analysis similar to the District Court’s.

       1. First Amendment Limits on the Lanham Act

       The NFL argues that its production constitutes
informational expression, artistic expression, or both, and is thus
protected by the First Amendment. It asks our Court to adopt


  4
    Subsection 43(a)(1)(B) prohibits the use of another person’s
mark that, “in commercial advertising or promotion,
misrepresents the nature, characteristics, qualities, or geographic
origin of his or her or another person's goods, services, or
commercial activities.” 15 U.S.C. § 1125(a)(1)(B).

                                14
the balancing test of the Second Circuit Court of Appeals’
decision in Rogers v. Grimaldi, which weighs “the public
interest in avoiding consumer confusion” against “the public
interest in free expression.” 875 F.2d 994, 999 (2d Cir. 1989).
In that case, the dancer and actress Ginger Rogers sued the
producers and distributors of “Ginger and Fred,” a film about a
pair of Italian dancers nicknamed for Rogers and Fred Astaire.
The court rejected Rogers’s false-endorsement claim. Under the
Rogers test, the proper balance between trademark law and free
expression “will normally not support application of the
[Lanham] Act unless the title [1] has no artistic relevance to the
underlying work whatsoever, or . . . [2] the title explicitly
misleads as to the source or the content of the work.” Id.
Because the film’s title (1) had an “ironic” and “ambiguous”
meaning related to its subject, id. at 1001, and (2) did not
directly state that it depicted Rogers, free-speech concerns
outweighed survey evidence that “some members of the public
would draw the incorrect inference that Rogers had some
involvement with the film,” id.

         The analysis of Rogers has been adopted by three other
Courts of Appeals. See Parks v. LaFace Records, 329 F.3d 437,
451–52 (6th Cir. 2003) (applying Rogers to a song title); Mattel,
Inc. v. MCA Records, Inc., 296 F.3d 894, 902 (9th Cir. 2002)
(same); Sugar Busters LLC v. Brennan, 177 F.3d 258, 269 & n.7
(5th Cir. 1999) (adopting Rogers in a case concerning a book
title). Soon after announcing the Rogers test, the Second Circuit
stated that the test is “generally applicable to Lanham Act claims

                               15
against works of artistic expression, a category that includes
parody.” Cliffs Notes, Inc. v. Bantam Doubleday Dell Publ’g
Group, 886 F.2d 490, 495 (2d Cir. 1989) (applying Rogers to a
parody book cover). But we have identified only one federal
appellate case other than Cliffs Notes that applies the Rogers test
to something other than the title of a creative work. See ETW
Corp. v. Jireh Publ’g, Inc., 332 F.3d 915, 936–37 (6th Cir.
2003) (applying Rogers to a commemorative sports painting of
Tiger Woods’s victory at the Masters golf tournament in 1997).
But see id. at 943–49 (Clay, J., dissenting) (declining to endorse
the application of Rogers in that case and arguing that the
majority had applied Rogers in a faulty fashion).

        The NFL asks us also to adopt Rogers and apply it to the
use of “The Making of Madden NFL 06.” Before considering
whether either prong of the Rogers test applies, however, we
must decide whether the television production is a “work[] of
artistic expression,” Cliffs Notes, 886 F.2d at 495, as understood
in the context of construing the Lanham Act narrowly to avoid
a conflict with the First Amendment, see Rogers, 875 F.2d at
998. Although the District Court did not address the NFL’s
First Amendment defense in its opinion,5 the categorization of


     5
        Nor did it certify the First Amendment question for
interlocutory appeal. We may, however, address any issue
implicit in the District Court’s order granting summary
judgment to the Estate on liability. See NVE, Inc. v. Dep’t of
Health & Human Servs., 436 F.3d 182, 196 (3d Cir. 2006).

                                16
speech is a question of law that we must resolve through
independent review of the program. See Connick v. Myers, 461
U.S. 138, 148 n.7, 150 n.10 (1983) (“[W]e are compelled to
examine for ourselves the statements in issue and the
circumstances under which they are made to see whether . . .
they . . . are of a character which the principles of the First
Amendment . . . protect. ” (quotation marks omitted)).

        The NFL posits that its program, taken as a whole, is a
work of artistic expression, and that the producers’ use of the
particular sound clips at issue in this case represented an artistic
choice. In the NFL’s view, the strong association between
Facenda’s voice and the NFL means that the use of his voice
conveyed the message that Madden NFL 06 provides an
accurate rendering of NFL game play. By applying digital
sound effects to make the voice sound computerized and adding
a metallic echo, the program’s producers aimed to connect the
NFL’s history (symbolized by Facenda’s voice, which narrated
much of that history) to a modern video game (symbolized by
digital filtering of the voice). The NFL contends that it had the
right to choose how to convey those messages, even if it meant
using portions of recordings of Facenda’s voice.

       The NFL argues additionally that its program cannot be
mere commercial speech—which is defined as “speech that does
no more than propose a commercial transaction,” United States
v. United Foods, Inc., 533 U.S. 405, 409 (2001), and is not as
protected as artistic expression, id.—because it contains

                                 17
information that also appeared in news accounts of the release of
Madden NFL 06.          This informational material includes
descriptions of the video game’s realism, explanations of the
game’s features, and reports of gamers’ and NFL players’
enthusiasm for the new version. In this sense, the NFL argues,
its program functions as a documentary explaining how the video
game was made and depicting the phenomenon of the game’s
popularity.

        The NFL also argues that, even if the program has
promotional aspects (a point which it concedes only for the sake
of argument), they are “inextricably intertwined” with the artistic
and informational elements, meaning that we must treat the
program as “fully protected speech.” Riley v. Nat’l Fed’n of the
Blind of N.C., Inc., 487 U.S. 781, 796, 798 (1988) (applying
“exacting First Amendment scrutiny” to a state regulation of
charitable solicitation materials); see In re Orthopedic Bone
Screw Prods. Liab. Litig., 193 F.3d 781, 793 (3d Cir. 1999)
(stating that Riley applies where “speech consists of ‘complex
mixtures of commercial and noncommercial elements’ ” (quoting
Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 81 (1983)
(Stevens, J., concurring))).

       The Estate contends that the program is commercial
speech, and we agree. Our Court has “three factors to consider
in deciding whether speech is commercial: (1) is the speech an
advertisement; (2) does the speech refer to a specific product or
service; and (3) does the speaker have an economic motivation

                                18
for the speech.” U.S. Healthcare, Inc. v. Blue Cross of Greater
Phila., 898 F.2d 914, 933 (3d Cir. 1990) (citing Bolger, 463 U.S.
at 66–67). “An affirmative answer to all three questions provides
‘strong support’ for the conclusion that the speech is
commercial.” Id. (quoting Bolger, 463 U.S. at 67). This inquiry
involves making “a ‘ “commonsense distinction between speech
proposing a commercial transaction . . . and other varieties of
speech.” ’ ” Orthopedic Bone Screw, 193 F.3d at 792 (quoting
Bolger, 463 U.S. at 65 (quoting Ohralik v. Ohio State Bar Ass’n,
436 U.S. 447, 455–56 (1978))).

       The first factor presents a novel issue, because the
program is not a traditional 30- or 60-second television
advertisement. But ultimately the question is not close. The
Estate’s comparison of the program to a late-night, half-hour-
long “infomercial” is apt. Like an infomercial, the program
focuses on one product, explaining both how it works and the
source of its innovations, all in a positive tone.6 While it does not


  6
    Jon Albert Levy, an expert witness for the Estate, described
the program as “not quite an infomercial” because “[t]here’s no
800 number on it. There’s not a call to action on it.” He
therefore described the program as a “documercial,” apparently
meaning that it had characteristics of a documentary in addition
to characteristics of a traditional television advertisement. Yet
those observations do not contradict his conclusion that the
program is “a hundred percent promotional.” The production
uses informational and documentary techniques for the purpose

                                 19
advertise the game’s price, the program did feature a clock at its
ending that displayed the number of days until the video game’s
release for sale. Furthermore, the program was only broadcast
eight times in a three-day span immediately before the release of
the video game to retail stores—much like an advertisement for
an upcoming film. The second factor is easily satisfied because
the program’s sole subject is Madden NFL 06. The show does
not refer to other video games—excepting previous years’
versions of “Madden,” which the program portrays as antiquated.
The third factor is satisfied by NFL’s licensing agreement with
EA Sports, which gives the NFL a direct financial interest in
sales of the video game. 7 Moreover, the video game’s general
promotion of NFL-branded football provides an additional
indirect financial motivation. In this context, we deem “The
Making of Madden NFL 06” to be commercial speech.

      Although we err on the side of fully protecting speech
when confronted with works near the line dividing commercial
and noncommercial speech, we do not view “The Making of


of promoting the video game, and thus proposes a commercial
transaction.
   7
     The exact amount of royalties that EA Sports paid to the
NFL in consideration for the exclusive right to use NFL
trademarks and marketing support was redacted from the record.
But NFL licensing manager Timothy Langley testified that “the
more copies [of Madden NFL 06] that are sold, the more money
we would make.”

                               20
Madden NFL 06” as close to that boundary. Unlike the film title
in Rogers, the books in Cliffs Notes, or the painting in ETW, the
work accused of trademark infringement in our case aims to
promote another creative work, the video game. Even if Rogers
should apply beyond titles (an extension undertaken, to our
knowledge, in only the two cases mentioned above), we decline
to apply it here in a context with that additional degree of
separation. Moreover, the artistic and informational messages
that the NFL contends the program conveys amount to mere
praise for the product, attesting to its realism and popularity. As
the District Court noted, “no one in The Making of Madden had
a negative thing to say about the game,” 488 F. Supp. 2d at 500,
unlike news accounts that mentioned various criticisms. This
belies any argument that the program has a documentary purpose.

        Because we hold that “The Making of Madden NFL 06”
is commercial speech rather than artistic expression, we need not
reach the issue whether our Court will adopt the Rogers test. We
acknowledge that commercial speech does receive some First
Amendment protection. See, e.g., United Foods, Inc., 533 U.S.
at 409; Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n
of N.Y., 447 U.S. 557, 561 (1980). Yet the Lanham Act
customarily avoids violating the First Amendment, in part by
enforcing a trademark only when consumers are likely to be
misled or confused by the alleged infringer’s use. See id. at 563
(“[T]here can be no constitutional objection to the suppression of
commercial messages that do not accurately inform the public
about lawful activity.”); see also 6 J. Thomas McCarthy,

                                21
McCarthy on Trademarks and Unfair Competition § 31:142, at
31-229 (4th ed. 1996 & Supp. 2008) (describing the low level of
First Amendment protection for misleading speech); Alex
Kozinski, Trademarks Unplugged, 68 N.Y.U. L. Rev. 960, 973
(1993) (“So long as trademark law limits itself to its traditional
role of avoiding confusion in the marketplace, there's little
likelihood that free expression will be hindered.”). Thus, we
reject the NFL’s First Amendment defense and proceed to
analyze the Estate’s false-endorsement claim under trademark
law without overlaying the balancing test of Rogers.

       2. Tailoring the Lapp Factors to False Endorsement
       Claims

       The Estate claims that the NFL violated § 43(a)(1)(A) of
the Lanham Act by falsely implying that Facenda (or, as here, his
successor in interest) had endorsed Madden NFL 06. This claim
is considered a trademark claim because Facenda’s voice is a
distinctive mark, the Estate owns the mark, and “The Making of
Madden NFL 06” allegedly creates a likelihood of confusion that
Facenda’s Estate has an “affiliation, connection, or association”
with the Madden NFL 06 video game implying that the Estate
“sponsor[s]” or “approve[s] of” that game.            15 U.S.C.
§ 1125(a)(1)(A).

      Section 43(a)(1)(A) covers more than just false
endorsement claims. In fact, false endorsement claims are rare
enough that our Court has not previously announced the legal

                               22
standard that applies to them. A more typical claim under
§ 43(a)(1)(A) involves one company accusing another company
of using the first company’s unregistered mark. We therefore
must determine whether the District Court analyzed the Estate’s
Lanham Act claim under a standard suitably tailored to the false
endorsement context.

       Our Court evaluates § 43(a)(1)(A) claims under the ten-
factor test outlined in Interpace Corp. v. Lapp, Inc., 721 F.2d
460, 463 (3d Cir. 1983) (quoting Scott Paper Co. v. Scott’s
Liquid Gold, Inc., 589 F.2d 1225, 1229 (3d Cir. 1978), abrogated
on other grounds by Pullman-Standard v. Swint, 456 U.S. 273,
287 (1982). We subsequently adapted Lapp slightly to
accommodate cases involving either directly competing or non-
competing goods. Applying Lapp, we consider the following ten
factors:

              (1) the degree of similarity between
              the owner’s mark and the alleged
              infringing mark;

              (2) the strength of the owner’s mark;

              (3) the price of the goods and other
              factors indicative of the care and
              attention expected of consumers
              when making a purchase;



                               23
(4) the length of time the defendant
has used the mark without evidence
of actual confusion arising;

(5) the intent of the defendant in
adopting the mark;

(6) the evidence of actual confusion;

(7) whether the goods, competing or
not competing, are marketed through
the same channels of trade and
advertised through the same media;

(8) the extent to which the targets of
the parties’ sales efforts are the
same;

(9) the relationship of the goods in
the minds of consumers, whether
because of the near-identity of the
products, the similarity of function,
or other factors; [and]

(10) other facts suggesting that the
consuming public might expect the
prior owner to manufacture both
products, or expect the prior owner

                 24
              to manufacture a product in the
              defendant’s market, or expect that
              the prior owner is likely to expand
              into the defendant’s market.

A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d
198, 215 (3d Cir. 2000).

        The Lapp factors allow courts to compare the marks of
two competing or non-competing goods. But this makes Lapp an
uncomfortable fit in a false-endorsement case like this one. This
case presents the question whether the NFL used the Estate’s
mark (i.e., Facenda’s voice) in a way that falsely implied that the
Estate endorsed a video game. Rather than protecting its mark
with respect to a particular product, the Estate seeks to reserve
the exclusive right to grant or deny permission to those who wish
to use Facenda’s voice to promote unspecified products in the
future.

       To address this disconnect between Lapp and false-
endorsement claims, the District Court concluded that under
§ 43(a)(1)(A) the traditional Lapp factors apply in a modified
form specifically crafted for false-endorsement cases by the
Ninth Circuit Court of Appeals:

              1. the level of recognition that the
              plaintiff has among the segment of
              the soc ie ty f or w hom the

                                25
defendant’s product is intended;

2. the relatedness of the fame or
success of the plaintiff to the
defendant’s product;

3. the similarity of the likeness used
by the defendant to the actual
plaintiff;

4. evidence of actual confusion;

5. marketing channels used;

6. likely degree of purchaser care;

7. defendant’s intent [in] selecting
the plaintiff; and

8. likelihood of expansion of the
product lines.

Although these are all factors that
are appropriate for consideration in
determining the likelihood of
confusion, they are not necessarily
of equal importance, nor do they
necessarily apply to every case.

                 26
Downing v. Abercrombie & Fitch, 265 F.3d 994, 1007–08 (9th
Cir. 2001).

       The District Court reasoned that each of the Downing
factors corresponds to one or more of the Lapp factors. Facenda,
488 F. Supp. 2d at 510 n.6. The Court linked Downing factor 1
to Lapp factors 2 and 8, Downing factor 2 to Lapp factor 9,
Downing factor 3 to Lapp factor 1, Downing factor 4 to Lapp
factor 6 (a nearly exact correspondence), Downing factor 7 to
Lapp factor 5 (also an especially close correspondence), and
Downing factor 8 to Lapp factor 10. Id. The only Lapp factor
left unmatched is the fourth, which we address below.

        We substantially agree with the District Court’s approach
to tailoring the Lapp factors in the manner of Downing. We
augment the list set out above by noting that Downing factor 5 is
analogous to Lapp factor 7, and that Downing factor 6 relates to
Lapp factor 3. Also, we modify the fourth factor of Downing by
adding the words “and the length of time the defendant employed
the allegedly infringing work before any evidence of actual
confusion arose.” This accounts for the fourth Lapp factor,
which has no corresponding factor in Downing. Otherwise, we
hold that the Downing factors retain the substance of Lapp while
appropriately tailoring the language to false endorsement claims.
 Cf. Century 21 Real Estate Corp. v. Lendingtree, Inc., 425 F.3d
211, 224–26 (3d Cir. 2005) (tailoring the Lapp factors for
“nominative use” cases, in which the alleged infringer refers to
a competitor’s product in discussing its own product); A & H

                               27
Sportswear, 237 F.3d at 207 (“Although all of the factors can be
useful, the Lanham Act does not require that [the Lapp factors]
be followed precisely so long as the relevant comparisons
suggested by the test are made.”).

       In adopting our slightly modified version of Downing,
affirming the District Court’s approach in large part, we
emphasize that this formulation of the Lapp factors applies only
to false endorsement claims. This holding—seeking only to
uphold the substance of Lapp as the set of factors for courts to
consider when evaluating likelihood of confusion—does not
critique any of our Court’s prior precedent in the area of
trademark infringement.

       3. Distinguishing Between Subsections of Section
       43(a)(1)

       Under the slightly modified Downing test, evidence of
actual confusion among consumers about whether Facenda’s
Estate had agreed to endorse Madden NFL 06 is one factor to
consider among eight. A common way of providing such
evidence of actual confusion is to conduct a survey, but the
Estate did not conduct one. The District Court held that the lack
of survey evidence (or even anecdotal evidence of actual
confusion) was “not fatal.” Facenda, 488 F. Supp. 2d at 512.
Even though the actual-confusion factor can be important, survey
evidence is expensive and difficult to obtain, leading some courts
not to penalize plaintiffs for failing to obtain it. Id. at 512–13.

                                28
Moreover, evidence of actual confusion was especially difficult
to obtain in this case because the program aired on NFL Network
(a cable network, we note, to which many households do not
have access) only eight times. See id. at 513. Weighing all the
Downing factors, the District Court held that a likelihood of
confusion did exist about whether Facenda’s Estate agreed to
endorse Madden NFL 06. Id.

        The NFL strenuously objects to the District Court’s choice
of legal standard under § 43(a)(1)(A) as well as its legal
conclusion about whether evidence of actual confusion was
required. It argues that subsections (a)(1)(A) and (a)(1)(B) have
the same standard, which distinguishes impliedly false
endorsements from expressly false endorsements. It also
contends that claims of impliedly false endorsement like the
Estate’s—as opposed to, for example, an expressly false
endorsement consisting of sound clips of Facenda’s voice
digitally stitched together to say “I think you should buy Madden
NFL 06”—must be proven with evidence that the program
actually confused consumers. At the very least, the NFL argues,
the District Court should have required evidence that consumers
actually received the implied message. (The NFL distinguishes
receipt of a false message from belief in that falsehood.)

       We reject the NFL’s arguments about the proper legal
standard.    The Lapp factors apply, modified for false
endorsement cases as described above, and no single factor is
dispositive. Our Court has made the difference in the standards

                               29
under (a)(1)(A) and (a)(1)(B) explicit:

              Some actions brought under the
              Lanham Act require proof of actual
              confusion and others do not. In an
              action brought under sections 32 and
              43(a) of the Lanham Act for
              trademark infringement, 15 U.S.C.
              §§ 1114(1) and 1125(a)(1)(A),
              plaintiff need not provide proof of
              actual confusion; he need only show
              likelihood of confusion. In an
              action brought under another part of
              section 43(a) of the Lanham Act for
              false advertising, 15 U.S.C.
              § 1125(a)(1)(B), plaintiff need not
              prove the challenged advertising
              misled the public if he can show it
              was literally false. However, if his
              claim is not that the advertising was
              false but that it was misleading, he
              must prove the public was actually
              misled or confused by it.

Fisons Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472
n.8 (3d Cir. 1994) (citations omitted). For claims brought under
subsection (a)(1)(A), only a likelihood of confusion is required.
The distinction between impliedly false and expressly false

                               30
statements that the NFL urges us to apply comes from the
jurisprudence under subsection (a)(1)(B). We decline the NFL’s
invitation to muddle the two separate bodies of law that have
developed under the separate subsections of § 43(a).

        The statutory text of the two subsections differs; only
subsection (a)(1)(A) includes the phrase “likely to cause
confusion.” 15 U.S.C. § 1125(a)(1)(A); see Facenda, 488 F.
Supp. 2d at 507–08. The case law also differs; our Court has
long applied the Lapp factors in (a)(1)(A) cases but not in
(a)(1)(B) cases. See Facenda, 488 F. Supp. 2d at 508–09. The
leading treatise on trademark law explains that plaintiffs could
bring false endorsement claims under either (a)(1)(A) or
(a)(1)(B). 5 McCarthy on Trademarks § 28.15, at 28-20 (“Both
prongs of the post-1989 version of § 43(a) would seem to be
implicated in false endorsement cases.”). But that does not mean
that plaintiffs must bring claims under both subsections. Nor
does it mean that the elements of (a)(1)(A) claims and (a)(1)(B)
claims are the same, as the NFL alleges. In fact, (a)(1)(A)
requires only a likelihood of confusion whereas claims of
impliedly false statements under (a)(1)(B) require showing actual
confusion or misleading statements.

        The NFL cites a number of cases for the proposition that
we must require evidence of actual confusion by (or, at a
minimum, actual receipt of) the false-endorsement message. All
but one of these cases were decided under subsection (a)(1)(B),
the false advertising prong of § 43(a). See Novartis Consumer

                               31
Health, Inc. v. Johnson & Johnson–Merck Consumer Pharms.
Co., 290 F.3d 578, 586 (3d Cir. 2002) (quoting § 43(a)(1)(B) and
describing the legal standard for false advertising claims);
Warner-Lambert Co. v. Breathasure, Inc., 204 F.3d 87, 91–92
(3d Cir. 2000) (same); Johnson & Johnson–Merck Consumer
Pharms. Co. v. Rhone-Poulenc Rorer Pharms., Inc., 19 F.3d 125,
129 & n.6 (3d Cir. 1994) (same); Sandoz, 902 F.2d at 227
(quoting only § 43(a), not specifying which subsection, but
describing the § 43(a) claim as one for false advertising); U.S.
Healthcare, 898 F.2d at 921–23 (quoting § 43(a) and both
subsections’ predecessors but citing and discussing false-
advertising cases).

       Only a single opinion from a district court both cites
subsection (a)(1)(A) and requires evidence of actual confusion.
Seale v. Gramercy Pictures, 964 F. Supp. 918 (E.D. Pa. 1997).
That case analyzed a false endorsement claim under subsection
(a)(1)(B), the false advertising prong of § 43(a)(1). Yet, when
quoting the statutory language at the outset of its analysis, the
Court quoted the language of subsection (a)(1)(A) but stated
immediately thereafter the standard for “[a] claim for false
advertising under the Lanham Act.” Id. at 930 (emphasis added).
As we read that case, the District Court in Seale erred (likely
inadvertently) by quoting the language of subsection (a)(1)(A)
rather than (a)(1)(B) as it apparently intended. But that small
passage in Seale forced the District Court here to resolve the
apparent conflict between Seale and our Court’s precedent,
including Fisons. It reviewed several cases in both the (a)(1)(A)

                               32
line and the (a)(1)(B) line before deciding, correctly, that Fisons
was the correct statement of the law. Facenda, 488 F. Supp. 2d
at 505–10. The oversight in Seale also led the NFL to spend
much of its opening brief to our Court attempting to blur the
distinction between (a)(1)(A) and (a)(1)(B).

       We thus reject the NFL’s challenge to the legal standard
applied by the District Court. We adhere to the language in
Fisons summarizing the difference between the subsections and
view the contrary language in Seale,8 which regardless is not
binding on our Court, as an oversight in a case that otherwise
dealt with false advertising.

B. Application to the Estate’s Claim

        With the legal standard under § 43(a)(1)(A) settled, we
turn to the application of that standard to the facts of the Estate’s
claim. First, we briefly explain the limited significance of the
standard release contract between Facenda and NFL Films,
signed shortly before his death. Second, we evaluate whether
summary judgment for the Estate on its Lanham-Act false-
endorsement claim was appropriate.


   8
    But as noted below (infra Section VI.C) an earlier decision
in the Seale case, 949 F. Supp. 331 (E.D. Pa. 1996), proves
especially useful in another context in sparking a framework for
analyzing whether federal copyright law preempts a state-based
right-of-publicity claim.

                                 33
       1. The Standard Release Contract

        A threshold inquiry is whether the “standard release”
contract that Facenda signed serves as a “complete defense” to
the Estate’s claims, as the NFL argued in the District Court. The
contract states that the NFL can use its recordings featuring
Facenda’s voice as it sees fit, “provided, however, such use does
not constitute an endorsement of any product or service.” The
District Court rejected the NFL’s defense. It concluded that “The
Making of Madden NFL 06” is “commercial in nature”—i.e., that
it constitutes an endorsement of the video game—and does not
fall within the terms of the contract. Id. at 501.9

      In interpreting the language of the contract, we would not
focus on whether the program as a whole constitutes an
endorsement. Instead, we would ask whether the use of
Facenda’s voice within the program constitutes an endorsement.
Viewed in this light, the District Court’s rationale does not
support rejecting the defense. Yet we agree with the Court’s


   9
     On appeal, the NFL does not emphasize its argument that
the release provides a defense. But it continues to dispute the
District Court’s characterization of the production as
commercial in its briefing to our Court. Because the District
Court relied on that characterization to reject the defense, we
deem the NFL not to have waived this defense. This does not
prejudice the Estate, because nothing turns on the standard
release contract, as we explain in this Section.

                               34
conclusion that the contract does not bar the Estate’s false-
endorsement claim.

       In the contract, Facenda waived his rights with regard to
any uses that were not endorsements. But if the Estate succeeds
in proving the elements of its false-endorsement claim, such a
finding by the District Court will demonstrate that the NFL’s use
of Facenda’s voice was an endorsement, falling outside the
contract’s waiver clause. On the other hand, if the Estate’s false-
endorsement claim were to fail, meaning that the use was not an
endorsement, the contract’s waiver would apply to that claim.
Thus, what falls inside the Lanham Act’s prohibitions defines
what is outside the contract’s waiver. This renders further
analysis of the contract as an independent defense moot. The
significance of the contract is that Facenda did not waive the
right to bring a claim under the Lanham Act for false
endorsement.

       2. Genuine Issues of Material Fact Remain

        Applying the eight Downing factors, the District Court
concluded that six factors favored the Estate, while only one
factor, evidence of actual confusion, favored the NFL. 488 F.
Supp. 2d at 510–513. (It held that the sixth factor, likely degree
of purchaser care, did not apply. Id. at 513.) On balance, the
Court concluded that “The Making of Madden NFL 06” was
likely to confuse consumers as to whether the Estate sponsored
or approved of the video game. Id. Although the NFL barely

                                35
addressed the issue in its briefing to our Court, under our de novo
standard of review on a grant of summary judgment, we must
examine whether the District Court properly awarded summary
judgment to the Estate.

        The parties told the District Court that no more evidence
was necessary to decide their cross-motions for summary
judgment. Id. at 499 (“[B]oth parties agreed that they had no
need of further discovery, and that the Court could resolve all the
liability issues on the evidence already before it.”). But “the
mere fact that both parties seek summary judgment does not
constitute a waiver of a full trial or the right to have the case
presented to a jury.” 10A Charles Alan Wright, Arthur R. Miller
& Mary Kay Kane, Federal Practice and Procedure § 2720 (3d
ed. 1998), at 330–31 (citing Rains v. Cascade Indus., Inc., 402
F.2d 241, 245 (3d Cir. 1968)). Although it might seem to serve
principles of judicial economy, parties may not stipulate to
forgoing a trial when genuine issues of material fact remain that
prevent either side from succeeding on a motion for summary
judgment.

       Genuine disputes over material facts do exist in our case.
For example, the NFL denies that it had the intent to profit
unjustly from its use of Facenda’s voice in the program. NFL
Films executives testified in depositions, for instance, that they
thought they had the right to use the sound clips they did—as
long as the program was not a commercial. See Facenda, 488 F.
Supp. 2d at 499. The NFL Films producers did not see the

                                36
production as a violation of the standard release contract because
of how they perceived its documentary-like aspects. Although
we concluded in Section V.A.1 above that the program is
commercial speech for First Amendment purposes, that legal
conclusion does not dictate the result of a factual inquiry into the
NFL’s intent.

        The District Court appears to have disbelieved the NFL
Films executives’ testimony regarding intent. A dim view of
deposition testimony that contradicts internal e-mails (that
testimony including statements like “The whole show is a
‘making of’ show[,] so all it does it promotes [M]adden,” id. at
497) may have ample justification. But the NFL has a plausible
point that the District Court was rejecting contrary evidence and
making a credibility judgment, which is disallowed when ruling
on a summary judgment motion. See Country Floors, 930 F.2d
at 1062; cf. 10B Wright, Miller & Kane, Federal Practice and
Procedure § 2730 (suggesting that summary judgment is often
inappropriate when a state of mind, such as intent or knowledge,
is an element of a claim).

       Another issue of disputed fact is whether any consumers
actually received the message that Facenda endorsed Madden
NFL 06. This falls under the fourth factor of Downing, evidence
of actual confusion. The Estate introduced no consumer survey
evidence and no anecdotal evidence. Facenda, 488 F. Supp. 2d
at 498. But the Estate did produce an expert witness on the issue
of consumer confusion—Jon Albert Levy, who “testified that

                                37
viewers would ‘probably’ believe, mistakenly, that there was an
affiliation between Mr. Facenda and the Madden game.” Id.
Levy’s expertise centers on providing celebrities and music to
appear in advertisements and pricing those appearances.
Although he admitted having no experience with consumer
surveys, he also testified that he must judge whether an
appearance requires permission to determine the price owed to
the celebrity or musical artist (i.e., whether that price should be
greater than zero). The District Court stated that this Downing
factor overwhelmingly favored the NFL. Id. at 512. But that
conclusion was the result of weighing competing evidence,
which the summary judgment standard forbids.

        The larger question here is whether the overall weighing
of the Downing factors is a question of law or one of fact. “The
Lanham Act’s ‘likelihood of confusion’ standard is
predominantly factual in nature. Thus, summary judgment is
inappropriate when a jury could reasonably conclude that there
is a likelihood of confusion.” Downing, 265 F.3d at 1008
(internal citation omitted). The presence of genuine disputes
over some of the Downing factors suggests that this
fact-intensive inquiry should have been handled at trial.

       We follow Downing in holding that likelihood of
confusion is a question of fact. See, e.g., A&H Sportswear, Inc.
v. Victoria’s Secret Stores, Inc., 166 F.3d 191, 194 (3d Cir.
1999); Dranoff-Perlstein Assocs. v. Sklar, 967 F.2d 852, 862 (3d
Cir. 1992). Thus, we vacate the District Court’s grant of

                                38
summary judgment for the Estate and remand this issue for trial.
On remand, the District Court should apply Downing (adding the
fourth Lapp factor to its consideration of the fourth Downing
factor as described above, see Section V.A.2 supra) to determine
whether the NFL’s program was likely to cause confusion among
consumers regarding the Estate’s sponsorship or approval of
Madden NFL 06.10



   10
      We note here that while the District Court was correct in
applying the Downing factors to the Estate’s Lanham Act claim,
it applied two of those factors—the fifth and eighth—in a
manner that it is inconsistent with how those factors have been
applied in prior cases.
        First, the Court stated that the fifth factor, marketing
channels used, favors the Estate because the program appeared
on the NFL Network, the channel “most likely to attract viewers
who would recognize John Facenda’s voice as being associated
with football.” Facenda, 488 F. Supp. 2d at 512. Yet the usual
fifth-factor analysis does not ask about audience recognition
(which is the domain of the first Downing factor—level of
recognition in the targeted market segment), inquiring instead
about whether the defendant used marketing channels in which
the plaintiff’s endorsements are likely to appear. See White v.
Samsung Elecs. Am., Inc., 971 F.2d 1395, 1400 (9th Cir. 1992)
(focusing on the extent to which products the plaintiff actually
endorsed were marketed through the same channels and media
in which the defendant’s alleged unauthorized use of the
plaintiff’s likeness occurred).
        Second, the eighth Downing factor, expansion of product

                               39
     VI. Unauthorized Use of Name or Likeness Under
                   Pennsylvania Law

        Pennsylvania law grants individuals the exclusive right to
their name and likeness, which includes voice. 42 Pa. Cons. Stat.
Ann. § 8316. “Any natural person whose name or likeness has
commercial value and is used for any commercial or advertising
purpose” without consent may sue for an injunction and
damages. Id. § 8316(a). A deceased person’s estate may bring
such an action, id. § 8316(b)(3), although the right only lasts until
thirty years after the person’s death, id. § 8316(c).

       The District Court held that the NFL violated this statute


lines, does not focus on future opportunities for the defendant to
use the plaintiff’s image, as the District Court implied. See
Facenda, 488 F. Supp. 2d at 512 (the eighth Downing factor
favors Facenda because the NFL’s ongoing marketing
agreement with EA Sports means “the question of NFL’s right
to use Facenda’s recordings is likely to arise in the future”).
Rather, the eighth factor concerns whether (a) the plaintiff plans
to endorse a product that competes with a defendant’s existing
product or (b) the defendant plans to launch a new product that
competes with a product the plaintiff already endorses. See
Wendt v. Host Int’l, Inc., 125 F.3d 806, 814 (9th Cir. 1997)
(applying the eighth Downing factor to consider the potential
that the plaintiff may in the future endorse goods similar to those
defendant had been marketing using plaintiff’s likeness).


                                 40
with its use of Facenda’s voice because (a) his voice’s
commercial value was not disputed, (b) the NFL used his voice
for a commercial purpose, and (c) the standard release Facenda
signed did not consent to the use of his voice in endorsements.
Facenda, 488 F. Supp. 2d at 502. The NFL argued that its use of
Facenda’s voice was merely “incidental.” See 2 J. Thomas
McCarthy, The Rights of Publicity and Privacy § 7:20, at 42 (2d
ed. 2000 & Supp. 2008). The District Court rejected this defense
because the NFL stated a specific purpose for using the three
sound clips of Facenda’s voice: “enhanc[ing] the parallel
between Madden NFL [06] and NFL football.” Facenda, 488 F.
Supp. 2d at 503. The NFL does not pursue its incidental-or-
fleeting-use defense on appeal and we thus deem that argument
to be waived.

       We agree that the NFL has violated § 8316 on its face for
precisely the reasons provided by the District Court, and we see
no disputed issues of material fact on that question. On appeal,
the NFL instead focuses on another argument it raised in the
District Court—that copyright law preempts the Estate’s
right-of-publicity claim.11


   11
     The NFL did not raise a First Amendment defense to the
Estate’s right-of-publicity claim, thereby waiving that defense.
Thus, we need not engage in a First Amendment analysis with
respect to this claim, though we note that freedom of expression
issues arise in the right-of-publicity context analogous to those
discussed above. See supra Section V.A.1.

                               41
A. The NFL’s Copyright in the Sound Clips

        A threshold issue for the NFL’s preemption defense is
whether the NFL has a valid copyright in the sound recordings of
Facenda’s voice. The NFL notes that it excerpted the sound clips
at issue from copyrighted productions of NFL Films. Moreover,
the sound clips represent Facenda’s readings of copyrighted NFL
scripts, making the clips “derivative works” (of the scripts) in
which a distinct copyright exists. See 17 U.S.C. § 106(2)
(granting copyright holders the exclusive right to prepare
derivative works); id. § 102(a)(7) (allowing copyrights in sound
recordings, which are separate and distinct from the copyrights
in musical compositions of § 102(a)(2)). Either way, the NFL
had the copyright in the sound clips.

       By using the sound clips of Facenda’s voice in “The
Making of Madden NFL 06,” the NFL was exercising its
exclusive right to make derivative works of those sound clips
under § 106(2). In effect, it was “sampling” itself, making a
collage, taking a small piece of an old work and using it in a new
work—as when a hip-hop group samples the drum part from
James Brown’s “Funky Drummer.” It is well-established that
copyrights extend to samples, even brief samples. See, e.g.,
Grand Upright Music Ltd. v. Warner Bros. Records, Inc., 780 F.
Supp. 182, 183 (S.D.N.Y. 1991). For instance, no third party to
this case may use those recordings unless a limitation on or
exception to the NFL’s § 106 rights applies, such as the fair use
doctrine of 17 U.S.C. § 107. See Campbell v. Acuff-Rose Music,

                               42
Inc., 510 U.S. 569, 571–72, 579–80 (1994) (holding a parody of
Roy Orbison’s “Oh, Pretty Woman” may be a fair use). Thus, the
NFL is correct that copyright law, taken in isolation, gives it the
exclusive right (absent a limitation or exception) to use the sound
recordings of Facenda’s voice in the way that it did.

        The question for us is how the NFL’s (federal) copyright
relates to Facenda’s (state-law) right of publicity. Does the state-
law right of publicity exist irrespective of the federal copyright?
Put another way, does federal copyright law preempt the right of
publicity claim under Pennsylvania law?

B. Express Preemption

      The Copyright Code has an express preemption provision,
which provides that

              all legal or equitable rights that [1]
              are equivalent to any of the
              exclusive rights within the general
              scope of copyright as specified by
              section 106 in [2] works of
              authorship that are fixed in a
              tangible medium of expression and
              come within the subject matter of
              copyright as specified by sections
              102 and 103 . . . are governed
              exclusively by this title.

                                43
17 U.S.C. § 301(a). In other words, for a state-law claim to be
preempted by copyright law, it must protect (1) an exclusive right
in (2) a work within copyright’s subject matter. The same
section of the Copyright Code goes on to explain that this
provision is not meant to “annul[] or limit[]” any rights in works
outside the subject matter of copyright under state law. Id. §
301(b)(1). Nor does it limit any intellectual property rights from
other federal statutes, which is why there is no question of
preemption regarding the Estate’s Lanham Act claim. See id.
§ 301(d).

       1. Equivalent to an Exclusive Right?

       The Estate’s claim seeks to block the NFL from exercising
its exclusive rights under 17 U.S.C. § 106 to reproduce,
distribute, perform, and make derivative works from sound
recordings in which it owns the copyrights. In that sense, it could
be thought “equivalent” to a copyright holder’s exclusive rights.
17 U.S.C. § 301(a), (b)(3); cf. Harper & Row, Publishers, Inc. v.
Nation Enters., 723 F.2d 195, 201 (2d Cir. 1983), rev’d on other
grounds, 471 U.S. 539 (1985) (“If there is a qualitative difference
between the asserted right [a claim for tortious interference with
contract] and the exclusive right under the Act of preparing
derivative works based on the copyrighted work, we are unable
to discern it. In both cases, it is the act of unauthorized
publication which causes the violation.”).

       Under the first prong of express copyright preemption

                                44
analysis, some courts have looked to the elements of a state-law
cause of action. The presence of an “additional element”
required to state a cause of action under state law, beyond what
a copyright-infringement claim would require, renders the state-
law cause of action not equivalent to a copyright. See Dielsi v.
Falk, 916 F. Supp. 985, 991–93 (C.D. Cal. 1996).

        Pennsylvania’s right-of-publicity statute requires a
showing of commercial value, defined as a “[v]aluable interest in
a natural person’s name or likeness that is developed through the
investment of time, effort and money.” 42 Pa. Cons. Stat. Ann.
§ 8316(e). The requirement under the statute that Facenda’s
voice have “commercial value,” id. § 8316(a), provides an
additional element beyond what a copyright-infringement claim
requires, see 1 Nimmer on Copyright § 1.01[B][1][c], at 1-29 to
-30 (“Invasion of privacy may sometimes occur by acts of
reproduction, distribution, performance, or display, but inasmuch
as the essence of the tort does not lie in such acts, pre-emption
should not apply. The same may be said of the right of
publicity.”); accord 2 McCarthy, Rights of Publicity and Privacy
§ 11:50, at 785. Because the Estate’s right-of-publicity claim
relied on an element not equivalent to any of the exclusive rights
granted to federal copyright holders, we hold that the first prong
of § 301(a) is not satisfied here.




                               45
        2. Copyrightable Subject Matter?

       Looking to the second prong of 17 U.S.C. § 301(a), does
Facenda’s voice fall under the subject matter of copyright? The
Court of Appeals for the Ninth Circuit has stated, in the context
of vocal imitations, that “[a] voice is not copyrightable. The
sounds are not ‘fixed.’ What is put forward as protectible [sic]
here is more personal than any work of authorship.” Midler v.
Ford Motor Co., 849 F.2d 460, 462 (9th Cir. 1988). One can fix
Facenda’s voice in a tangible medium by recording it, but one
cannot divorce his distinctive voice itself from the Facenda
identity (or persona).         See 1 Nimmer on Copyright
§ 1.01[B][1][c], at 1-30 (“The ‘work’ that is the subject of the
right of publicity is the persona, i.e., the name and likeness of a
celebrity or other individual. A persona can hardly be said to
constitute a ‘writing’ of an ‘author’ within the meaning of the
Copyright Clause of the Constitution.”); 2 McCarthy, Rights of
Publicity and Privacy § 11:53, at 802 (“The sound in plaintiff’s
recording is merely an indicium by which the listening public can
identify plaintiff's persona and identity.”). We hold that
Facenda’s voice is outside the subject matter of copyright.12
Thus, the second prong of § 301(a) is not satisfied.

                        *   *   *    *   *



   12
     This is so even though Facenda’s voice is protectable as a
trademark. See supra Section V.

                                46
        We conclude thus that copyright’s express preemption
provision, 17 U.S.C. § 301(a), does not bar the Estate’s right-of-
publicity claim. Thus, we affirm the holding of the District Court
to this effect.

C. Conflict Preemption

       Our analysis, however, does not stop there. We also
consider whether federal copyright law impliedly preempts the
Estate’s right-of-publicity claim.

        The analysis works as follows. Copyright law does not
expressly preempt the right of publicity because an individual’s
identity or persona is outside the subject matter of copyright.
See, e.g., Waits, 978 F.2d at 1100; Midler, 849 F.2d at 462. Yet
in some situations, including this case, the right of publicity
clashes with the exploitation of a defendant’s copyright. Unlike
the plaintiffs in cases involving vocal imitations, see, e.g.,
Midler, 849 F.2d at 460, Facenda collaborated with the NFL to
create the copyrighted sound recordings at issue. In our view,
this gives the NFL a stronger preemption defense than the vocal-
imitation defendants, for example. Where a defendant in a right-
of-publicity claim obtained a copyright in a work featuring the
plaintiff, courts must separate legitimate exploitations of what
Congress intended to be a copyright holder’s exclusive rights
from particular uses that infringe the right of publicity.
Otherwise, few copyright holders would be safe from suits by
performers who agreed to appear in the holders’ works. See 2

                               47
McCarthy, Rights of Publicity and Privacy § 11:55, at 817
(“[W]hen another reproduces a recorded performance in an
expressive, non-advertising medium, this should not be the
concern of right of publicity law.”).

        Conflict preemption is a particular species of implied
preemption that “renders state law ‘without effect’ when, without
‘express congressional command,’ state law conflicts with
federal law.” Pa. Employees Benefit Trust Fund v. Zeneca Inc.,
499 F.3d 239, 247 (3d Cir. 2007) (citing Cipollone v. Liggett
Group, Inc., 505 U.S. 504, 516 (1992)). As one copyright
treatise puts it:

              Therefore, even apart from Section
              301, the general proposition pertains
              in copyright law, as elsewhere, that
              a state law is invalid that “stands as
              an obstacle to the accomplishment
              of the full purposes and objectives
              of Congress.”        Such “conflict
              pre-emption” equally pertains when
              compliance with both federal and
              state mandates is a physical
              impossibility.

1 Nimmer on Copyright § 1.01[B][3][a], at 1-77. The Estate’s
claim, if successful, will constrain the NFL’s ability to exercise
its full array of exclusive rights under the Copyright Code. Yet

                               48
federal copyrights are not absolute.

       Courts have found conflict preemption where state laws
interfere with federal copyright law’s goal of leaving some
works, or uses of works, in the public domain. See id.
§ 1.01[B][1][c], at 1-33 (citing Brown v. Ames, 201 F.3d 654,
660–61 (5th Cir. 2000)). For example, these concerns might
arise with respect to state laws offering protection for
“sound-alike” sound recordings, which copyright does not
protect. See id. § 1.01[B][3][b][i], at 1-82 to -83 (discussing
Midler, 849 F.2d at 460); see also Vault Corp. v. Quaid Software
Ltd., 847 F.2d 255, 269–70 (5th Cir. 1988) (holding that a
Louisiana state law permitting a software producer to prohibit
disassembly of its computer program conflicted with rights
Congress left to software purchasers [under what is now 17
U.S.C. § 117(a) of the federal Copyright Code] and was therefore
unenforceable).

       Our case presents a different kind of potential conflict.
Here we are concerned with the conflict between copyright law
and the right of publicity. When does the right of individuals to
avoid commercial exploitation of their identities interfere with
the rights of copyright owners to exploit their works? In
addition, we must confront the role of the standard release
contract. Does a contract acknowledging a right-of-publicity for
defendant’s copyright in a work containing a plaintiff’s identity
mean that the defendant may use that work in any way it sees fit?



                               49
       David Nimmer has proposed a two-part framework for
handling cases at the intersection of copyright, the right of
publicity, and contract.13 First, we look to how the copyrighted
work featuring the plaintiff’s identity is used. Surveying the case
law, Nimmer finds that when defendants use the work “for the
purposes of trade,” such as in an advertisement, plaintiffs’ right-
of-publicity claims have not been held to be preempted. See 1
Nimmer on Copyright § 1.01[B][3][b][iv][I], at 1-88.2(9)–(11).14

  13
     The cases that Nimmer uses to develop this framework are,
for the most part, ones in which the court analyzed the
preemption issue under the express-preemption test set out in 17
U.S.C. § 301(a). Nonetheless, Nimmer persuasively argues that
“courts confronting the interface of rights of publicity with
copyrighted works” deal with an issue “rooted more in conflict
pre-emption and the Supremacy Clause of the U.S. Constitution
than in express pre-emption and Section 301.” 1 Nimmer on
Copyright § 1.01[B][3][b][iv][I], at 1-882(15). Thus, we will
treat the framework he develops as one that applies to analysis
for either of these preemption contexts.
   14
      The cases Nimmer places in this category of commercial
or advertising uses are Midler, 849 F.2d at 460 (voice imitation
in advertisement); Waits v. Frito-Lay, Inc., 978 F.2d at 1093
(same); White v. Samsung Electronics America, Inc., 971 F.2d
at 1395 (robot with game show hostess’s likeness used in
advertisement); Wendt, 125 F.3d at 806 (robots with actors’
likenesses used to market an airport restaurant); Toney v.
L’Oreal U.S.A., Inc., 406 F.3d 905 (7th Cir. 2005) (model’s
likeness on product packaging); Downing, 265 F.3d at 994

                                50
On the other hand, when defendants’ uses constitute “expressive
works,” right-of-publicity claims have been preempted. See id.
§ 1.01[B][3][b][iv][I], at 1-88.2(11).15 The rationale is that state
law has a role in regulating practices of trade, including
advertising. But limiting the way that material can be used in
expressive works extends beyond the purview of state law and
into the domain of copyright law.



(surfer’s images, including T-shirts, in catalog); Seifer v. PHE,
Inc., 196 F. Supp. 2d 622 (S.D. Ohio 2002) (performer’s
likeness in promotional materials for video); Comedy III
Productions, Inc. v. Gary Saderup, Inc., 106 Cal. Rptr. 2d 126
(2001) (actors’ images on T-shirts); and—most importantly—the
District Court’s opinion in our case.
   15
      Nimmer puts into the category of expressive uses Fleet v.
CBS, Inc., 58 Cal. Rptr. 2d 645 (Cal. Ct. App. 1996)
(distributing a movie in which the plaintiff acted); Laws v. Sony
Music Entertainment, Inc., 448 F.3d 1134 (9th Cir. 2006)
(licensing of a song by non-plaintiffs that included another
portion of a song in which the plaintiff sang); Hoffman v.
Capital Cities/ABC, Inc., 255 F.3d 1180 (9th Cir. 2001)
(publishing a digitized image of an actor in a movie); Astaire v.
Best Film & Video Corp., 136 F.3d 1208 (9th Cir. 1997) (using
public domain footage of an actor in a new video); Polydoros v.
Twentieth Century Fox Film Corp., 79 Cal. Rptr. 2d 207 (Cal.
Ct. App. 1998) (using high school classmate’s name in a film);
and Ahn v. Midway Mfg. Co., 965 F. Supp. 1134 (N.D. Ill. 1997)
(using images of individuals in a video game).

                                51
        Seale v. Gramercy Pictures was Nimmer’s inspiration for
this framework, and illustrates the distinction he draws. 949 F.
Supp. 331 (E.D. Pa. 1996). Seale’s right-of-publicity claim for
use of his likeness to make a “docudrama” about the Black
Panthers failed as a matter of law. Id. at 337–38. Nimmer
contends that this claim should have been preempted because it
targeted an expressive work. See 1 Nimmer on Copyright
§ 1.01[B][3][b][iv][I], at 1-88.2(12). On the other hand, Seale’s
claim based on the use of his image to sell compact discs (on
which he did not perform) went to trial, Seale, 949 F. Supp. at 337
(although the defendants ultimately prevailed, Seale, 964 F. Supp.
at 931). Nimmer suggests that this claim should not have been
preempted even though it proved unsuccessful. See 1 Nimmer on
Copyright § 1.01[B][3][b][iv][I], at 1-88.2(12) to -88.2(13).

       The NFL used the sound recordings of Facenda’s voice in
a television production promoting the video game Madden NFL
06. This kind of use, in what amounts to a 22-minute promotional
piece akin to advertising, does not count as an expressive work.
Following the case law, this suggests that conflict preemption is
inappropriate in our case.

        The second part of Nimmer’s framework addresses the way
that contracts affect the preemption analysis. Nimmer proposes
that courts should examine the purpose of the use to which the
plaintiff initially consented when signing over the copyright in a
contract. He argues that the proper question in cases involving
advertising and a contract between the plaintiff and the

                                52
defendant—such as our case—is whether the plaintiff
“collaborated in the creation of a copyrighted advertising
product.” 1 Nimmer on Copyright § 1.01[B][3][b][iv][II], at
1-88.2(20). If the plaintiff did collaborate in that fashion, then the
party holding the copyright is in a very strong position to contend
that allowing the plaintiff to assert a right of publicity against use
of its likeness in advertising would interfere with the rights it
acquired. If, on the other hand, the plaintiff did not collaborate
specifically in the creation of advertising content, then the
plaintiff is in a strong position to assert continuing control over
the use of his image.

       Three cases, along with the District Court’s opinion in our
case, provide the most important background case law for the
second part of Nimmer’s analysis. Fleet v. CBS, Inc. involved a
right-of-publicity claim by actors seeking to prevent a movie-
distribution company from distributing a film in which they
appeared. 58 Cal. Rptr. 2d 645, 646–47 (Cal. Ct. App. 1996).
The actors had contracted away their rights in the film, but had not
received compensation. They apparently hoped to obtain leverage
in seeking payment by enjoining distribution of the film. The
California Court of Appeal held that the actors’ claim was
preempted, stating that “a party who does not hold the copyright
in a performance captured on film cannot prevent the one who
does from exploiting it by resort to state law.” Id. at 652–53.

       The Ninth Circuit Court of Appeals in Laws v. Sony Music
Entertainment, Inc., evaluated singer Debra Laws’s claims that

                                 53
Sony had violated her right of publicity by using a sample of one
of her recordings in a song by Jennifer Lopez and LL Cool J. 448
F.3d at 1135–36. A third party, Elektra Asylum Records, owned
the copyright in the original sound recording that featured Laws.
Elektra granted Sony a license to use the sample in the J. Lo–LL
Cool J song. Laws’s recording contract with Elektra gave Elektra
the right to grant licenses, subject to contractual conditions. In
that context, whether Laws authorized the sample license was a
contract issue between Laws and Elektra. But Laws sued Sony,
the end user of the sample. See id. at 1143 (“To the extent that
Laws has enforceable, contractual rights regarding the use of
Elektra’s copyright, her remedy may lie in a breach of contract
claim against Elektra for licensing [her song] ‘Very Special’
without her authorization.”). Even though Laws might have been
able to state a contract claim against Elektra, her right-of-publicity
claim against Sony was preempted by § 301(a).

        In Toney v. L’Oreal U.S.A., Inc., the plaintiff, a model,
sued L’Oreal for the unauthorized use of her image on product
packaging. 406 F.3d at 907. The plaintiff had a contract with
L’Oreal’s corporate predecessor to use her image in that way, but
it had expired. The Court of Appeals for the Seventh Circuit held
that the plaintiff’s claim was not preempted. Id. at 911. “There
is no ‘work of authorship’ at issue in Toney’s right of publicity
claim. A person’s likeness—her persona—is not authored and it
is not fixed. The fact that an image of the person might be fixed
in a copyrightable photograph does not change this.” Id. at 910.
Thus, the second express-preemption requirement of § 301(a)

                                 54
(that the state law at issue purports to protect something that falls
within the subject matter of copyright) was not met, and
accordingly Toney’s claim was not preempted.

       To illustrate this second part of his framework, Nimmer
puts the fact situations in Fleet, Laws, and Toney on one side, and
the fact situation of our case (which he uses as his main counter-
example, based on the District Court’s opinion) on the other:

              Fleet acted in a movie; for that
              reason, he could not complain when
              that very movie was later exploited,
              by being broadcast on television.
              Laws sang for a recording; for that
              reason, she could not complain when
              that very recording was later
              exploited, by being used as
              background for Jennifer Lopez.
              Toney posed for the packaging of
              “Ultra Sheen Supreme.” Parallel
              reasoning indicates that she should
              not be able to complain about
              subsequent exploitation of that very
              work. The defendants in that case, in
              short, did not “appropriate[] the
              commercial value of a [Toney]’s
              identity by using [it] without
              consent.” Far from it—they simply

                                 55
              did exactly what she agreed to. In
              that regard, they stand poles apart
              from the NFL, when it took
              a n c h o rm a n F a c e n d a ’ s s p o rts
              commentary and transmuted it into
              part of a pitch for a computer game.

1 Nimmer on Copyright § 1.01[B][3][b][iv][II], at 1-88.2(18).
Thus, with regard to Toney’s claim, Nimmer answers the question
“Did she collaborate in the production of a copyrighted
advertising product?” in the affirmative. He argues that her case
should have been an exception to the usual rule that right-of-
publicity claims for uses in advertisements would not be
preempted (and thus the Seventh Circuit erred). But in our case,
Nimmer suggests that preemption is not appropriate. Facenda
consented to participation in films documenting NFL games, not
an advertisement for a football video game. The release form
Facenda signed did not implicitly waive his right to publicity, the
core of which is the right not to have one’s identity used in
advertisements. See, e.g., 1 McCarthy, Rights of Publicity and
Privacy § 1:3, at 3. In fact, the release specifically preserved that
right by carving out endorsements.

       The NFL argues that Facenda’s only remedy should lie in
contract. While we agree that Facenda could state a claim for
breach of contract, we believe that he also retained his tort-derived
remedy for violation of Pennsylvania’s right-of-publicity statute.
Parties may waive tort remedies via contract. It follows that they

                                   56
may also preserve them.           Cf. 1 Nimmer on Copyright
§ 1.01[B][3][b][iv][II], at 1-88.2(16) (discussing the relationship
between “copyright, contract, and the right of publicity”). While
performing artists should have the burden of reserving publicity
rights when contracting away any rights under copyright law they
might have, we hold that Facenda successfully bore that burden
here and preserved his state-law right-to-publicity claim.

        Despite our holding, we emphasize that courts must
circumscribe the right of publicity so that musicians, actors, and
other voice artists do not get a right that extends beyond
commercial advertisements to other works of artistic expression.
If courts failed to do so, then every record contract or movie
contract would no longer suffice to authorize record companies and
movie studios to distribute their works. In addition to copyrights,
entertainment companies would need additional licenses for artists’
rights of publicity in every case.

        Thus, we believe that Laws was rightly decided—Debra
Laws sought to enforce a right that she had contracted away. We
do not intend to express any disagreement with the Ninth Circuit
Court of Appeals by distinguishing the facts of our case from those
of Laws. Our case simply presents a different scenario than Laws.
Just as Facenda did not, in the standard release contract, waive the
right to bring a false-endorsement claim, see supra Section V.B.1,
he did not grant the NFL the right to use his voice in a promotional
television program. This contrasts with the situation in Laws.
Debra Laws’s voice was not used in an endorsement, but in a work

                                57
of artistic expression.

       In the endorsement context, an individual’s identity and
credibility are put directly on point.16 Advertisements are special
in the way they implicate an individual’s identity. Precisely what
Pennsylvania’s right of publicity is meant to protect is a citizen’s
prerogative not to have his or her name, likeness, voice, or identity
used in a commercial advertisement, whether that citizen is a
celebrity or not.

        In our case, we have no precedent to hold that the right of
publicity in an individual’s voice is analogous to the public
domain. In this void, we believe state-law protection of an
individual’s voice will not upset copyright law’s balance as long as
the state law is not construed too broadly. Pennsylvania’s § 8316
focuses solely on the commercial-advertising context. It is targeted
at endorsements, not the full universe of creative works. The
Estate’s claim lies at the heart of the statute’s focus. For these
reasons, the state-law right of publicity does not conflict with
federal copyright law in this case.


   16
      Having one’s voice used as a sample in someone else’s
song may implicate a musician’s identity. But listeners are
probably less likely to assume that the sampled musician
vouches for or approves of a new creative work that samples her
work than consumers are likely to assume that an individual’s
presence in an advertisement reflects an active choice to endorse
a product.

                                 58
                         *   *   *    *   *

      We hold that neither express nor implied conflict
preemption bars the Estate’s right-of-publicity claim under
Pennsylvania law. We affirm the District Court’s grant of
summary judgment to the Estate on that claim.

                         VII. Conclusion

        This case presents dueling intellectual property rights of
differing kinds. The NFL seeks to exploit its copyrighted films and
scripts, yet the Estate has asserted both a trademark and a right of
publicity in John Facenda’s famous voice. In this sense, the
Estate’s guarding of its intellectual property rights has constrained
the NFL’s enjoyment of its intellectual property rights. In another
clash of rights of a different variety, the NFL asserted a First
Amendment defense against the Estate’s false-endorsement claim.
As a general matter, the District Court should have considered
whether enforcement of the Estate’s intellectual property rights
under the Lanham Act overly constrained the NFL’s right to free
speech, though here we hold the NFL’s First Amendment defense
to trademark infringement fails.

      We agree with the District Court that Downing usefully
implements the well-known Lapp factors, so long as the fourth
Downing factor is modified so that the substance of each of the ten
Lapp factors is covered with an analogous factor.



                                 59
        Because § 43(a) of the Lanham Act protects the Estate’s
mark (Facenda’s voice) only to the extent that consumers are likely
to be confused by the NFL’s use—a factual issue, we vacate the
grant of summary judgment and remand to the District Court for
trial on that claim.

      As for Pennsylvania’s right-of-publicity statute, it protects
Facenda’s voice in a way that does not conflict with federal
copyright law. We thus hold that the Estate’s right-of-publicity
claim was not preempted.




                                60